Case:20-12377-EEB Doc#:317 Filed:05/18/20                   Entered:05/18/20 14:16:25 Page1 of 2




                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLORADO

 IN RE:                                                 )
                                                        )       Case No. 20-12377-EEB
 SKLAR EXPLORATION COMPANY, LLC                         )
 EIN: XX-XXXXXXX                                        )       Chapter 11
                                                        )
    Debtor.                                             )
                                                        )
                                                        )
                                                        )       Case No. 20-12380-EEB
 SKLARCO, LLC                                           )
 EIN: XX-XXXXXXX                                        )       Chapter 11
   Debtor.                                              )

 ORDER AUTHORIZING PAYMENT OF WORKING INTEREST OBLIGATIONS AND
       LIMITED OFFSET OF JOINT INTEREST BILLING OBLIGATIONS

          THIS MATTER comes before the Court on the Debtors’ Motion to: 1) Honor and Pay
 Overriding Royalty, Royalty, and Working Interest Obligations; and 2) Offset Joint Interest Billing
 Obligation (“Motion”), notice having been provided, the Court having reviewed the Objections
 and the arguments of counsel, if any, the Court having reviewed the Motion and finding good
 cause for granting the requested relief, does hereby
          ORDER THAT:

          1. The Motion is GRANTED to the extent set forth herein;

          2. Debtor Sklar Exploration Company is authorized and directed to pay all amounts owed
 to non-insider holders of royalty interests, overriding royalty interests and working interests for
 revenues generated from the sale of produced oil and gas in the month of March 2020, which funds
 were received on a post-petition basis in April 2020, and to continue to honor and pay, in
 consultation with East West Bank and the Committee and in accordance with any applicable order
 authorizing the use of cash collateral, all future revenue payments owned by or owed to non-insider
 holders of overriding royalty interests, royalty interests, and working interests, for all oil and gas
 revenues received on a post-petition basis, and may continue to honor and pay all non-insider
 holders of royalty, overriding royalty, and working interests, on a post-petition basis in the ordinary
 course of business, absent further order of this Court;
Case:20-12377-EEB Doc#:317 Filed:05/18/20                 Entered:05/18/20 14:16:25 Page2 of 2




        3. Any overriding royalty interests and/or working interests owed to Sklarco, LLC from
 Sklar Exploration Company, LLC, shall be maintained by Sklar Exploration Company for use in
 ongoing operations; provided, however, that the maintenance and use of such funds by Sklar
 Exploration Company shall not be deemed to diminish, alter, or otherwise affect the liens or
 interests of East West Bank or any other party in such funds;
        4. Sklar Exploration Company, LLC is authorized to offset joint interest billing
 obligations owed to it against revenue owed to a working interest holder when expressly authorized
 to do so in writing by that working interest holder; provided, however, no such offset shall exceed
 the amount of revenues received post-petition that is specifically payable from Sklar Exploration
 Company, LLC, as operator, to the joint interest billing obligor;
        5. Any and all rights and defenses relating to pre-petition revenue payments owned by or
 owed to working interest holders that were not paid to working interest holders pre-petition shall
 be reserved in all respects pending determination as to the nature and extent of each parties’ rights
 in the funds possessed by the Debtor(s) on the Petition Date pending further order of the Court;
        6. Nothing contained herein shall constitute a finding as to the nature, extent, or priority
 of any parties’ interest in the funds held by the Debtors; and
        7. The Debtors are authorized to take all actions necessary to effectuate this Order.




                     May 18, 2020




 2.     21360484_2
 3.     4811-4696-8508v.1
